UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7365


MARCUS KELVIN HIGHTOWER,

                  Plaintiff - Appellant,

             v.

LISA VINCENT, Corporal, Southside Regional Jail,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cv-00632-RLW)


Submitted:    November 20, 2009             Decided:   December 2, 2009


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Kelvin Hightower, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marcus Kelvin Hightower appeals the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).    We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.     Hightower v. Vincent, No. 3:08-cv-00632-

RLW (E.D. Va. July 1, 2009).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                  2